 III the Matter ofAUTOMATIC ELECTRICCOMPANY, EMPLOYERandDIEAND TOOL MAKERS LODGENo. 113,INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCase No. 13-RC-70.DecidedJuly 8, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record '.in this case, the Board finds the followingundisputed facts :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Emplooyer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.In addition to the foregoing findings, the Board, upon the entirerecord in this case, makes the following findings with respect todisputed issues of fact :The appropriate unitThe Petitioner seeks a unit consisting of all tool designers and tooldesigner apprentices employed by the Employer, excluding supervisors"Chairman Herzogand MembersMurdock and Gray.I The recordhas been corrected pursuant to the stipulation of the partiesfiled with theBoard after the hearing.78 N. L. R. B., No 27.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act.The Employer contends that all the employeesin the requested unit, with the exception of R. N. Berg who is classifiedby the Employer as a tool investigator, are professional employeeswithin the meaning of Section 2 (12) of the Act. It further takes theposition that, because of the provisions of Section 9 (b) (1) of the Act,the Board should direct a self-determination election among the tooldesigners in order to determine whether these employees desire to beincluded in the same unit with Berg, the alleged non-professionalemployee.There are 10 tool designers, including one apprentice, who are en-gaged in making paper designs of piece parts and assemblies for tools,dies, fixtures, and jigs to be used by the Employer in the mass produc-tion of electrical communications equipment.The tool designersoccupy a separate room in the Employer's plant and work under thesupervision of the master tool designer.2Although the Employerpresently requires that its tool designers be high school graduates whohave completed the equivalent of 2 years of technical college training,several of these employees, including Berg, have qualified for theirpositions as a result of previous shop training and experience as ma-chinists or tool and die makers.Although most of the others in thiscategory have attended evening trade or technical schools, pursuingcourses such as drafting or metallurgy, none has completed a standardcollegiate course in tool engineering.Berg, the tool investigator and only employee whose inclusion in theunit is in issue, is engaged in redesigning tools and performing work asa tool design "trouble-shooter."Although he does not perform anysupervisory functions within the meaning of the Act, he advises theother tool designers concerning problems encountered by them in theperformance of their assigned tasks and occasionally, in his "toolinvestigations," performs tool design work himself.In addition, hemakes tool cost analyses.He, like the others, is directly responsible tothe master tool designer.The record clearly shows that Berg posses-ses skills similar to those of the other tool designers and performs workthat is closely related to that performed by the other tool designers.In view of the foregoing, we are of the opinion that the tool designers,including the tool investigator, constitute a functionally coherent andhomogeneous group of highly skilled employees who may compose anappropriate unit.'As we have found that the qualifications of Berg,the tool investigator, are equivalent to those of the other tool designers,we find it unnecessary to determine whether the tool designers as a2The partiesagree that the master tool designer is a supervisorwithin themeaning ofthe amended Act and should be excluded from the appropriate unit.3Matter of Marvel-Schebler CarburetorDivision,Borg-WarnerCorporation,72 N I.R. B. 948. AUTOMATIC ELECTRIC COMPANY159group, including Berg, are professional employees within the meaningof the Act.We find that all tool designers at the Chicago, Illinois, plant of theEmployer, including the tool investigator, but excluding all super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate above, who were employed dur-ing the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringthe said pay-roll period because they were ill Or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining,by Die and Tool Makers Lodge No. 113, International Association ofMachinists.